[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON MOTION TO STRIKE
The defendant moves to strike the plaintiff's claim for "fees for attorney services and costs."
The general rule of law known as the American rule is that attorneys' fees and expenses and burdens of litigation are not allowed to the successful party absent a contractual or statutory exception. Rizzo Pool Co. v. Del Grosso, 240 Conn. 58, 72, 73
(1997).
The plaintiff has alleged no such exceptional circumstances, recognized by the law of this state, to allow for the award of attorneys' fees. Nor does he cite any legal authority which would support his opposition to this motion.
The motion to strike the "claim for attorney services and costs" is granted. This does not, of course, affect the plaintiff's rights to such costs as are allowed prevailing parties, by statute, should the plaintiff prevail in this action.
L. Paul Sullivan, J.